Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Amendments and Remarks filed on 07/22/2022
Application claims a FP date of 04/03/2020
Claims 1-2, 4, 9-12 and 14-17 have been amended
Claims 1-20 are pending
Response to Arguments
Applicant's arguments filed 07/22/2022 have been fully considered.  Applicant’s arguments with regards to 35 USC 112f claim interpretation and in view of the amendments made, the 112f Claim interpretations have been withdrawn.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the first and second focus detection areas each including the corresponding AF frame thereinside”) are not recited in the rejected claim(s).  This limitation was added in the amended claims filed on 07/22/2022.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s arguments, with respect to the rejection(s) of the independent claim(s) with regards to the newly added limitations have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Miyazawa (U.S. Patent Publication Number 2018/0041690 A1) and a detailed explanation is set forth in the following action.
In view of the above arguments, Examiner would like to maintain the rejections as detailed in the following action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii (U.S. Patent Publication Number 2016/0212323 A1) in view of Kawanishi et al. (U.S. Patent Publication Number 2018/0048805 A1) and further in view of Miyazawa (U.S. Patent Publication Number 2018/0041690 A1).

Regarding Claims 1, 11 and 16, Ishii discloses a focus detecting apparatus (Fig 1- image capturing apparatus and Fig 3 shows the flowchart of AF control processing ) comprising: 
at least one processor  (Fig 1- camera control unit 207, lens control unit 106, camera signal processing unit 203 and AF signal processing unit 204); and
at least one memory coupled to the at least one processor storing instructions that, when executed by the at least one processor, cause the at least one processor to function as (Ishii discloses this in ¶0035 that AF signal processing unit 204 carries out AF computation):
an acquisition unit configured to acquire a defocus amount using a pair of image signals (Ishii discloses this in ¶0035 – AF signal processing unit 204 carries out correlation computation on the basis of two image signals for AF output from the CDS/AGC circuit 202) corresponding to each of a first focus detecting area (Fig 5B areas 501-509; ¶0045) and a second focus detecting area (Figs 5C-5E areas 510 – 516) larger than the first focus detecting area set for each of plurality of AF frames (Figs 5C-5E where the areas 510 – 516 are larger than 501-509); 
a determination unit configured to determine a priority of the plurality of AF frames using the pair of image signals acquired from each of the first and second focus detecting areas (Ishii discloses the selection process in step S304 in the flow chart of Fig 3 and explain in ¶0046 and later that the  selection process is based on effective defocus amount and reliability level); and 

However, Ishii fails to clearly disclose a selection unit configured to select the AF frame to be focused using the priority.
Instead in a similar endeavor, Kawanishi discloses a selection unit configured to select the AF frame to be focused using the priority (In the flowchart of Fig 4 – step S406 – select main area and in ¶0052 Kawanishi teaches that the camera controller “selects the main area (main focus detection are” that is to be targeted for the focus adjusting operation based on the reliability (step 404) and priority (position, proximity and the like)).
Ishii and Kawanishi are combinable because both are about focus detection and operation based on the defocus amount. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to “select the area for focus operation” as taught by Kawanishi in the imaging module disclosed by Ishii. 
The suggestion/motivation for doing so would have been for “appropriate detection for stably performing high-speed and high-accuracy focus adjustment” as disclosed by Kawanishi in ¶0005.
Ishii in view of Kawanishi fails to clearly disclose the first and second focus detection area each including the corresponding AF frame there inside.
Instead in a similar endeavor, Miyazawa discloses the first and second focus detection area each including the corresponding AF frame there inside (In Figs 7-9 and in ¶0057 - ¶0061, Miyazawa teaches that the focus area 70 shown in Fig 7 is set to the large area 81 in Fig 9.  Further the large area 81 includes a middle area 82 (within the large area 81) and nine small areas 83).
Ishii, Kawanishi and Miyazawa are combinable because all are about focus detection and operation based on the defocus amount. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to “select the area for focus operation” as taught by Kawanishi and have a number of smaller focus areas within the larger focus area as taught by Miyazawa in the imaging module disclosed by Ishii. 
The suggestion/motivation for doing so would have been “so that suitable AF operations can be performed for various subjects” as disclosed by Miyazawa in ¶0059.
Therefore, it would have been obvious to combine Ishii, Kawanishi and Miyazawa to obtain the invention as specified in claims 1, 11 and 16.
Regarding Claims 2, 12 and 17, Ishii in view of Kawanishi and Miyazawa discloses wherein the pair of image signals are acquired based on signals generated by an image sensor (Ishii: Figs 2A and 2B show a part of the light receiving surface of the image sensor 201.  He also discloses the phase difference AF pixels in the same paragraph).  
Regarding Claim 3, Ishii in view of Kawanishi and Miyazawa discloses wherein the image sensor captures an object image via an imaging optical system that includes a focus lens (Ishii: In Fig 1 and in ¶0031, Ishii discloses the lens apparatus 10 that includes a fixed lens 101, a focus lens 103 along with the driving units).  
Regarding Claim 4, Ishii in view of Kawanishi and Miyazawa discloses wherein the at least one processor further functions as a control unit configured to control moving of the focus lens based on the defocus amount corresponding to the selected AF frame (Ishii: In Fig 1 and in ¶0032, Ishii discloses the diaphragm driving unit 104 which controls the amount of light incident on an image sensor 201.  The focus lens 103 is driven by the focus lens driving unit 105 that is driven in accordance to the control information received from the camera control unit 207.).  
Regarding Claims 5, 13 and 18, Ishii in view of Kawanishi and Miyazawa discloses wherein reliability of the defocus amount includes contrast information based on the acquired pair of image signals (Ishii: In ¶0035, Ishii discloses the AF signal processing unit 204 calculates correlation amounts, defocus amounts and reliability information which is a degree of match between two images, a degree of steepness exhibited by two images, contrast information and the like).  
Regarding Claim 6, Ishii in view of Kawanishi and Miyazawa discloses wherein the contrast information includes a maximum value of a pair of focus detecting signals based on the acquired pair of image signals (Ishii: In ¶0035, Ishii discloses the AF signal processing unit 204 calculates correlation amounts, defocus amounts and reliability information which is a degree of match between two images, a degree of steepness exhibited by two images, contrast information and the like; Fig 8 is a flow chart showing the details of the focus detection area selection processing and calculation of the reliability levels of the defocus; in Step S604, Ishii discloses the determination if the image capture is performed in low light intensity – which is done by determining a luminance peak value of a video signal is equal or larger than a predetermined value; In the same area, Kawanishi also teaches in Fig 8A- 8C (AF signal of a pair of image signals), 9A-9B (shift amount of AF signals and correlation amount) and explains in ¶0067 about the maximum shift amount and teaches that the degree of coincidence of the pair of image signals is maximized in the shift amount corresponding to the smaller correlation amount).  
Regarding Claim 8, Ishii in view of Kawanishi and Miyazawa discloses wherein the acquisition unit performs a correlation calculation for calculating a phase difference between a pair of focus detecting signals based on the pair of image signals, and wherein reliability of the defocus amount is a feature amount of a correlation waveform acquired by the correlation calculation. (Kawanishi: Kawanishi teaches in Fig 6, step S603 and ¶0069 that the AF processor calculates the correlation change amount based on the correlation amount – a difference in correlation amount at ever other shift in the waveform of the correlation amount 901 illustrated in Fig 9A is calculated as the correlation change amount.).  
Regarding Claims 9, 14 and 19, Ishii in view of Kawanishi and Miyazawa discloses wherein the at least one processor further functions as an AF frame setting unit configured to two-dimensionally set the plurality of AF frames (Kawanishi: In ¶0053, Kawanishi teaches reliability of the main area selected at step S406 is equal or greater than a threshold and the reliability is obtained from the degree of coincidence of the two images and the image shift amount and using indicators such as signal levels of the two images.).  
Regarding Claims 10, 15 and 20, Ishii in view of Kawanishi and Miyazawa discloses wherein the at least one processor further functions as a focus detecting area setting the first and second focus detecting areas (Ishii discloses this in ¶0035 – AF signal processing unit 204 carries out correlation computation on the basis of two image signals for AF output from the CDS/AGC circuit 202; Fig 5B areas 501-509; ¶0045; Figs 5C-5E areas 510 – 516; Kawanishi: Teaches this in ¶0051- ¶0053.).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ishii (U.S. Patent Publication Number 2016/0212323 A1) in view of Kawanishi et al. (U.S. Patent Publication Number 2018/0048805 A1) and further in view of Miyazawa (U.S. Patent Publication Number 2018/0041690 A1) as applied to Claim 1 above and further in view of Kawarada et al. (U.S. Patent Publication Number 2018/0234618 A1).

Regarding Claim 7, Ishii in view of Kawanishi and Miyazawa fails to clearly disclose wherein the contrast information includes a ratio of a crest value and a maximum value of a pair of focus detecting signals based on the acquired pair of image signals.
Instead in a similar endeavor, Kawarada discloses wherein the contrast information includes a ratio of a crest value and a maximum value of a pair of focus detecting signals based on the acquired pair of image signals (In Fig 11 – step S2105 and in ¶0085, Kawarada teaches about the contrast evaluation of a pair of image signals using the waveform amplitude PB – which is a difference between a maximum value and a minimum value of an image signal  and further in ¶0089 he teaches that the degree of effect of noise is determined based on the contrast evaluation value and noise evaluation.).
Ishii , Kawanishi, Miyazawa and Kawarada are combinable because all are about focus detection and imaging apparatus that use phase difference detection method. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use contrast value evaluation method as taught by Kawarada in the imaging module disclosed by Ishii in view of Kawanishi and Miyazawa. 
The suggestion/motivation for doing so would have been to provide a focus detection apparatus capable of performing focus detection while reducing an effect of noise as disclosed by Kawarada in ¶0097.
Therefore, it would have been obvious to combine Ishii, Kawanishi, Miyazawa and Kawarada to obtain the invention as specified in claim 7.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        July 30, 2022